Title: To George Washington from George Weedon, 25 September 1781
From: Weedon, George
To: Washington, George


                  
                     Dear Sir
                     Camp Ware Church Sepr 25. 1781
                  
                  I have the honor of your Excellency’s Letter of the 23d.  Count D’Arotte at the head of Lauzun’s Cavalry, joined me yesterday 1/2 after 11 OClock; Mr Hunter my Volunteer Aide de Camp will have the honor of delivering you this;  I had sent him in search of the Infantry of the Duc’s corps.  he returned yesterday without being able to gain any intelligence of ’em, I take the liberty of introducing Mr Hunter to your Excellency; & of referring you to him for every particular respecting our slow operations on this side, I shall move my Camp this morning & take a position six miles below this at a place called Dixon’s Mill.  I have the honor to be with perfect esteem & respect Yr Excellencys mo. obt Servt
                  
                  
                     G. Weedon
                  
               